Per Curiam.

The tenant failed to prove that he was evicted from a substantial portion of the premises, the evidence revealing that there was intermittent dripping of water from air conditioners owned by other tenants in the building over which units the landlord had no control. Moreover, the dripping affected a few feet of one leg of an L-shaped terrace approximately 70 feet in length. Accordingly, the tenant was not entitled to an abatement of rent (see Two Park Ave. Co. v. Intermediate Factors Cory., 17 Misc 2d 442).
The final order so far as appealed from should be reversed, with $30 costs; and final order directed for landlord as prayed for in petition, with costs.
Concur — Hofstadter, J. P., Hecht and Aurelio, JJ.
Pinal order reversed, etc.